DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 12/24/2020, with respect to the previous 35 USC §112(a) rejections have been fully considered and are persuasive.  The 35 USC §112(a) rejections have been withdrawn. 

Applicant’s arguments and amendments, filed 12/24/2020, with respect to the previous 35 USC §112(b) rejections have been fully considered and are persuasive.  The 35 USC §112(b) rejections have been withdrawn. 

Applicant’s arguments and amendments, filed 12/24/2020, with respect to the previous 35 USC §103 rejections have been fully considered and are persuasive.  The 35 USC §103 rejections have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires “a solar cell… comprising a transparent portion that is located between the connecting portion and the second solar cell element… the transparent portion is provided between the second electrode layer of the first solar cell element and the second solar cell element in an entirety of an area between the connecting portion and the second gap at a position shifted in the first direction from the connecting portion, and has higher light transmittance than that of the semiconductor layer, …the transparent portion includes a layer formed by heating a part of a semiconductor region including the same semiconductor material as the semiconductor layer.”
The remaining limitations are routine and conventional for a monolithically integrated thin-film solar cell, see, e.g. Moon, NPL, cited 06/24/2020.
The closest prior art re: “a solar cell… comprising a transparent portion that is located between the connecting portion and the second solar cell element… the transparent portion is provided between the second electrode layer of the first solar cell element and the second solar cell element in an entirety of an area between the connecting portion and the second gap at a position shifted in the first direction from the et al., WO 2008/092679 A1. However, Schindler does not teach the limitation “the transparent portion includes a layer formed by heating a part of a semiconductor region including the same semiconductor material as the semiconductor layer.” While this is a product-by-process limitation, this suggests the transparent portion must be capable of being formed by heating a part of a semiconductor region including the same semiconductor material as the semiconductor layer, and the layer of Schindler does not meet this limitation. While there is prior art teaching decomposition of the absorbing layer to form a wider-bandgap semiconductor (MAPbI3 → PbI2), there is no prior art suggesting this be utilized to turn portions of a perovskite solar cell semi-transparent, else examiner would make a rejection over Schindler in view of said prior art.
The closest prior art re: “a solar cell… comprising a transparent portion that is located between the connecting portion and the second solar cell element… the transparent portion is provided between the second electrode layer of the first solar cell element and the second solar cell element 3 → PbI2). However, this is merely in an entirety of an area between the connecting portion and the second gap.”
Claims 2-6 and 10, dependent on claim 1, include all the limitations of claim 1, and is allowable for the same reasons.
Claim 7, a method of making the solar cell of claim 1, includes all the limitations of claim 1, and is allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721